      Case 1:14-cv-00129-XR Document 265 Filed 11/21/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

 FEDERAL DEPOSIT INSURANCE                     §
 CORPORATION, as receiver for                  §
 GUARANTY BANK,                                §
                                               §
        Plaintiff,                             §          CIVIL NO. 1-14-CV-129-XR
                                               §
 v.                                            §
                                               §
 DEUTSCHE BANK SECURITIES, INC.,               §
                                               §
        Defendant.                             §



                                   ORDER OF DISMISSAL

       BE IT REMEBERED on this day there was presented to the Court the Stipulation of

Voluntary Dismissal with Prejudice filed by Plaintiff Federal Deposit Insurance Corporation

as Receiver for Guaranty Bank (“FDIC-R”) and Defendant Deutsche Bank Securities Inc.

(“DBSI”) in the above-referenced action, and after consideration of the same, the Court

enters the following orders:

       IT IS ORDERED that the Stipulation of Voluntary Dismissal with Prejudice (docket

no. 264) is GRANTED in all respects and this action is hereby DISMISSED with prejudice.

       IT IS FINALLY ORDERED that all costs are adjusted against the party incurring

the same.

       SIGNED this 21st day of November, 2019.




                                            XAVIER RODRIGUEZ
                                            UNITED STATES DISTRICT JUDGE
